Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In Claims 1 and 6, such claim limitation(s) is/are those that are labeled as a “unit” such as “a failure mode probability calculating unit” and “an estimation-accuracy determining unit”.  The claims describe the various units in functional terms of what they do, rather than how they do it.  Under 35 USC 112(f), the Specification must identify a specific and readily-identifiable algorithm in the Specification associated with the claimed function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Examiner was unable to find in the Specification a sufficient structure (processor) along with a corresponding algorithms of the above “units”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claims 1 and 7, it appears that Applicant may intended that the claim limitations “a failure mode probability calculating unit to estimate probabilities of failure modes from results of inspection performed one or more times” and “an estimation-accuracy determining unit to calculate uncertainty of the probabilities of the failure modes” to be limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, it is unclear whether these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification does not recite sufficient structures corresponding to/defining the “units” that perform the claimed functions.  Without sufficient structure in the Specification, the scope of the ‘means-plus-function’ claim limitation is unclear.
If Applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Alternatively, if applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
For the purpose of examination, the above limitation of Claim 1 was treated as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph, as Examiner was not able to find in the Specification a recitation of a sufficient structure corresponding to the discussed limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A maintenance recommendation system for identifying a failure mode of a machine, the system comprising: an information input element to input one or more inspection results required to identify a failure mode; a temporary storage unit to store the inspection results; a failure mode probability calculating unit to estimate probabilities of failure modes from results of inspection performed one or more times; and an estimation-accuracy determining unit to calculate uncertainty of the probabilities of the failure modes, wherein the system presents inspection items based on the uncertainty of the probabilities of the failure modes.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “estimate probabilities of failure modes from results of inspection performed one or more times” and “calculate uncertainty of the probabilities of the failure modes” are treated as belonging to the mathematical concepts grouping while the steps of “identifying a failure mode of a machine” and based on the uncertainty of the probabilities of the failure modes” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, recommending maintenance based on identifying a failure mode of a machine using “the uncertainty of the probabilities of the failure modes” in the context of this claim encompasses the user manually making a recommendation what should be inspected to identify a failure mode when equipment has failed and estimating this failure mode from the inspection results using “the uncertainty of the probabilities of the failure modes”.
In addition, all steps of the above claim maybe treated as falling into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk) to rank probabilities of failure mode candidates to identify a failure mode of a machine (Specification, Fig. 5, Step 740), and, correspondingly, mitigate risk of failures via recommended maintenance “to inspect the inspection items which have a high degree of the uncertainty of the probabilities of the failure modes” (Specification [0010]).  
Similar limitations comprise the abstract ideas of Claims 6 and 7.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an information input element to input one or more inspection results required to identify a failure mode; a failure mode probability calculating unit, an estimation-accuracy determining unit; a temporary storage unit to store the inspection results; the system presents inspection items;
In Claim 6: a terminal; and a center system that is connected with the terminal via communications, wherein the terminal includes: a display unit; an input unit; and a communication unit, wherein the center system includes: an information input unit to input, via the communication unit, one or more inspection results required to identify a failure mode, the inspection results being input through the input unit of the terminal; a failure mode probability calculating unit, an estimation-accuracy determining unit; a temporary storage unit to store the inspection results;
In Claim 7: a step of presenting inspection items.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application and/or it/they does/do not impose any meaningful limits on practicing the abstract idea. 
For example, a step of inputting one or more inspection results required to identify a failure mode represents generically recited data mere gathering step. An information input element (to input one or more inspection results required to identify a failure mode) and a temporary storage unit to store the inspection results generically recite storing particular data represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”. A step of presenting inspection items is example of insignificant extra-solution activity that does not meaningfully limits the exception. 
A failure mode probability calculating unit, an estimation-accuracy determining unit (Claims 1 and 6) and a terminal; and a center system that is connected with the terminal via communications, wherein the terminal includes: a display unit; an input unit; and a communication unit, wherein the center system includes: an information input unit to input, via the communication unit, one or more inspection results (Claim 6) are generic computer and communication components that do not reflect an improvement in the functioning of a computer and are not qualified for particular machines. As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps (generically recited functional units, generic computer equipment, i/o units, and communication means) are well-understood and conventional in the relevant art. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising math/mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1, 6, and 7, the feature “input one or more inspection results required to identify a failure mode” is indefinite as it is unclear what are patentable boundaries of the word/term “required”. When the inspection is performed initially, one with ordinary skill in the art would not know what is minimally required to identify a failure mode.
For the purpose of a compact prosecution, the examiner did not treat this term as further limiting.

With regards to Claim 7, the limitation “presenting inspection items which have a high degree of the uncertainty of the probabilities of the failure modes, thereby prompting a person to inspect the inspection items which have a high degree of the uncertainty of the probabilities of the failure modes” is indefinite as it is unclear what the patentable boundaries of the italicized feature are. This limitation describes intended use result without clear boundaries.
For the purpose of a compact prosecution, only the portion of the limitation “presenting inspection items which have a high degree of the uncertainty of the probabilities of the failure modes” was examined.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru Yasukawa et al. (US 2005/0262394), hereinafter ‘Yasukawa’ in view of CHU MIN SIK et al. (KR 20180046172), hereinafter ‘Chu’, in view of Ahmed Ibrahim et al. “Modeling Judgment Uncertainty in Inspection of Industrial Facilities”, IEEE, 1990, pp. 463-468, hereinafter ‘Ibrahim’.

	With regards to Claim 1, Yasukawa discloses
A maintenance recommendation system for identifying a failure mode of a machine (The failure diagnosis section 200 can judge whether or not failure occurs in the units of blocks on the basis of the sheet passing time detected by the sheet passing time detecting part 160 [0174]; Failure judgement section 240, Fig.9), the system comprising: 
an information input element to input one or more inspection results required to identify a failure mode (One of output signals of the measurement section 162 (time detection signal S.sub.time) is input into the failure diagnosis section 200… The failure diagnosis section 200 can judge whether or not failure occurs in the units of blocks on the basis of the sheet passing time detected by the sheet passing time detecting part 160 [0174]; Acquisition sections 210, 220, Fig.9); 
a temporary storage unit to store the inspection results (The storage medium 232 has a function of a history storage section for storing history information of various operation state signals acquired by the operation state characteristic-amount acquisition section 210 and the sheet-passing-time characteristic-amount acquisition section 220 in the image forming apparatus 1 [0221]; RAM [0243]); 
a failure mode probability calculating unit to estimate probabilities of failure modes from results of inspection performed one or more times (The probability of this node is calculated to judge whether or not a failure has occurred. In each node, a probability table summarizing probability data indicating level of the causal relationship is set in advance [0266]; The estimation engine 260 extracts candidates of failure points (S732) on the basis of the calculated failure probabilities [0314]).
Yasukawa also discloses evaluating uncertainty of the probabilities of the failure modes (when the measurement data greatly varies although the average values and the center values (median) are equal, the failure probabilities are set to be high. This is effective for judgment of a failure mode having characteristic that great variation appears at the time of failure [0316]; Furthermore, when the degrees of variation are equivalent and averages are within a predetermined range, the failure probabilities are set equal. In the case of measurement data having characteristic that numerical value itself fluctuates even if measurement data involves no failure, erroneous judgment can be avoided without widening the judgment tolerance [0317]).  
However, Yasukawa does not specifically disclose an estimation-accuracy determining unit to calculate uncertainty of the probabilities of the failure modes, wherein the system presents inspection items based on the uncertainty of the probabilities of the failure modes.
Chu discloses a determining unit for calculating uncertainty of the probabilities of the failure modes (the first calculation unit 108 can calculate the uncertainty and the failure probability for each of the areas, p.2). Chu also discloses using uncertainty in selecting experiments (estimating a reliable area in the searching space through the uncertainty of each area, Abstract).
Ibrahim discusses risk-informed inspection strategy associated with the inspection and maintenance of industrial facility (The objective of the analysis is to construct an inspection priority list where action can be taken accordingly, p.463; The inclusion of uncertainty in the evaluation by performing the interval analysis can results in a change of the ranking of the components or systems for inspection purposes; the components of system 1 introduced in example 1 for single failure modes with single point estimates were ranked in groups according to the probability of failure, the magnitude of damage, and the economic risk as shown in Figure 6, p.465).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu to use a particular (“estimation-accuracy”) unit to calculate uncertainty of the probabilities of the failure modes because such quantification of uncertainty would indicate estimation accuracy as known in the art, for example, from  “GUIDE TO THE EXPRESSION OF UNCERTAINTY IN MEASUREMENT”, SAUDI ARABIAN STANDARDS ORGANIZATION, SAUDI STANDARD, DRAFT NO. 13/2000, 2006 (evaluations of uncertainty should be based on quantitative data to the maximum extent possible, as emphasized in 3.4.1 and 3.4.2, 4.3.11; The first step in making a measurement is to specify the measurand cannot be specified by a value but only by a description of a quantity. However, in principle, a measurand cannot be completely described without an infinite amount of information. Thus, to the extent that it leaves room for interpretation, incomplete definition of the measurand introduces into the uncertainty of the result of a measurement a component of uncertainty that may or may not be significant relative to the accuracy required of the measurement, D.1.1.), Fang, Kallner, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu, and further in view of Ibrahim to present inspection items based on the uncertainty of the probabilities of the failure modes thereby ranking maintenance needs of identified failures according to the quantified uncertainties to implement risk-based inspections (A methodology for risk-based inspection was developed. The methodology was based on the assessments of failure modes, component failure probabilities, consequences and the uncertainties associated with them, Ibrahim, p.463).

With regards to Claim 2, Yasukawa further discloses using failure data ever gathered [0024, 0159, 0188].

With regards to Claim 3, Yasukawa does not specifically disclose the system presents the inspection items when a probability of a failure mode is decided to be uncertain.
Ibrahim discloses presenting present inspection items based on the uncertainty of the probabilities of the failure modes as discussed in Claim 1.
Ibrahim also discloses that uncertainty affects ranking of inspection components (The inclusion of uncertainty in the evaluation by performing the interval analysis can results in a change of the ranking of the components or systems for inspection purposes, p.465).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu, and further in view of Ibrahim to present the inspection items when a probability of a failure mode is decided to be uncertain to avoid relying on the associated probabilities for inspection purposes. 

With regards to Claim 4, Yasukawa further discloses narrowing down the failure modes among inspection items to be presented (the failure judgment section 240 has a function of a failure candidate extraction section for narrowing down the failure candidates by using the estimation engine 260. The failure judgment section 240 notifies the notification section 270 of the narrowed failure candidates, the results of failure judgment (occurrence of failure, failure point, and details of failure), the results of failure prediction (failure possibility, failure point, and details of failure), or details of inspection and acquired operation state signals [0156]).
However, Yasukawa does not specifically disclose the system preferentially presents inspection items that are more effective.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu, and further in view of Ibrahim that the system would preferentially present inspection items that are more effective in detecting failures by narrowing down failure candidates to a higher ranked candidate for inspection, for example, with lesser uncertainty (higher certainty) in failure judgement as discussed above.

With regards to Claim 6, Yasukawa in view of Chu, and further in view of Ibrahim discloses the claimed limitations as discussed above in regards to Claim 1.
In addition, Yasukawa discloses a terminal ([0159, 0177]); and a center system that is connected with the terminal via communications [0040, 0130, 0158, 0159], wherein the terminal includes: a display unit [0158, 0245]; an input unit; and a communication unit, wherein the center system includes: an information input unit [0011, 0068, 0169, 0174, 0177, 0180]) to input, via the communication unit (communication unit [0246, 0386], outputting/displaying inspection details ([0155-0156, 0245], [0381-0382]).

With regards to Claim 7, Yasukawa in view of Chu, and further in view of Ibrahim discloses the claimed limitations as discussed above in regards to Claim 1.
However, the combination is silent with regards to presenting inspection items which have a high degree of the uncertainty of the probabilities of the failure modes, thereby prompting a person to inspect the inspection items which have a high degree of the uncertainty of the probabilities of the failure modes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu, and further in view of Ibrahim to presenting inspection items which have a high degree of the uncertainty of the probabilities of the failure modes, thereby prompting a person to inspect the inspection items which have a high degree of the uncertainty of the probabilities of the failure modes first to reduce risk/avoid running into future critical maintenance/repair issues.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Chu, and further in view of Ibrahim, in further view of Hai Anh Trinh et al. (US 2020/0379454), herein ‘Trinh’.
Yasukawa in view of Chu, and further in view of Ibrahim discloses the claimed invention as discussed in Claim 1.
However, the combination is silent with regards to the system that learns inspection items to be presented and failure modes that has actually occurred.
Trinh discloses a system that learns inspection items to be presented and failure modes that has actually occurred (the predictive maintenance server 110 identifies a particular facility site 140 and a particular piece of equipment 150 and provides an indication that the equipment 150 may need an inspection and possible repair. The predictive maintenance server 110 may also train additional models such as classifiers and regressors that can identify a specific component of the equipment 150 that may need an inspection [0044]; a classifier may be trained to determine which component of the equipment 150 may need an inspection [0049]; prediction model store 260 stores machine learning models that are used to identify specific components or aspects of a piece of equipment 150 that may need inspection [0051]; the front-end interface 280 may be a graphical user interface (GUI) that displays various information and graphical elements …The predictive maintenance server 110 may include a front-end interface 280 that may be a user interface for presentation of facility profiles, equipment profiles, maintenance data, sensor data, statistics and plots of various data (e.g., values over time), maintenance and inspection recommendations [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa in view of Chu, further in view of Ibrahim, and in further view of Trinh that the system would learn inspection items to be presented and failure modes that has actually occurred in order to use machine learning algorithm for predictive maintenance (the machine learning model use several sensor channels to predict the values of one or more vitals of the equipment and compare the predicted values to the actual measured values of the vitals, Trinh, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jeffrey Fang et al., “Uncertainty Quantification of Failure Probability and a Dynamic Risk Analysis of Decision-Making for Maintenance of Aging Infrastructure”, Contribution of National Institute of Standards and Technology, 2018, pp.65-80, https://tsapps.nist.gov/publication/get_pdf.cfm?pub_id=927038 discloses calculating/ quantifying uncertainty and using it in making maintenance decisions. 

Anders Kallner et al., “Uncertainty in measurement -Introduction and examples from laboratory medicine”, eJIFCC, vol. 13, no1, 2001, pp.16-24; http://www.ifcc.org/ejifcc/vol13no1/1301200103.htm discloses that the concept of uncertainty will offer a simple and tangible alternative to total error to describe the variation inherent in measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863